DETAILED ACTION
	This office action is in response to the RCE amendment filed on December 9, 2022.  In accordance with this amendment, claims 1, 5, 6, 8, 22 and (withdrawn claims) 15, 16, 18, and 19 have been amended, claims 4, 7, and 21 have been formally canceled, while new claims 23-25 have been added.
Claims 1, 5, 6, 8-20, and 22-25 are pending (claims 15-20 and 23-25 remain withdrawn from consideration as being related to non-elected Groups).

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 9, 2022 has been entered.
 

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-14 in the reply filed on February 17, 2022 was acknowledged in a previous office action.  Claims 15-20 and 23-25, although amended on June 7, 2022 and December 9, 2022, remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected Groups, there being no allowable generic or linking claim.

The Examiner notes that if independent claims 15 and 19 ultimately include each and every claim limitation of an allowed independent claim (such as claim 1), those claims will be considered for rejoinder at allowance.  However, if claims 15 and 19 do not include all of such claimed features, rejoinder may be denied.  Claims 16-18, 20, and 23-25 are also currently withdrawn as being dependent upon claims 15 and 19.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 5, 6, 8-14, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Kuo et al. US 2020/0003956 A1.  Kuo ‘956 was published as early as January 2, 2020, which is before the effective filing date of the current application (October 14, 2020).
Regarding sole examined independent claim 1, Kuo et al. US 2020/0003956 A1 teaches (ABS; Figs. 2A, 2B, 5, 8, 11A-11C; corresponding text; Claims) an apparatus 500/800 for optical coupling (see Figs. 2A and 2B in view of Figs. 5 and 8), comprising: a substrate 222; and a grating coupler (region shown at top of Figs. 5 and 8, in layer 228) disposed on the substrate and comprising a plurality of coupling gratings 204A – 204F (non-uniform in design and gradually changing in Fig. 8; also in Fig. 5 plural adjacent coupling grating features are shown) arranged along a first direction (left-to-right in Figs. 5 and 8 above), wherein effective refractive indices of the plurality of coupling gratings inherently gradually decrease along the first direction (for example, see organization of gratings in Fig. 8; in which a gap increases between each grating at the same time the widths increase; note also Nambiar et al. NPL rejection used in the office action mailed on March 8, 2022 for the changes in the grating coupling sections of the grating coupler (modal index, etc. increases/decreases along length)), so each of the plurality of coupling gratings comprises a first portion, a second portion, and a third portion (see 3rd portions in Figs. 5 and 8, for example) arranged along the first direction, a thickness of the second portion is larger than a thickness of the first portion (see two thicknesses (up/down) in the 234 layer and 502 thicknesses; Fig. 5 at the thickness dimension(s)), and the thickness of the third portion is larger than the thickness of the second portion (see two thicknesses at 234 (plus 502) in comparison to thickness at 232 in Fig. 5), and in any two adjacent coupling gratings in the first direction, the third portion of one coupling grating is directly connected to the first portion of the other coupling grating (see in Fig. 5 how the 3rd grating feature directly transitions to another 1st grating feature from left-to-right).
Regarding independent claim 1, Kuo does not expressly and exactly teach one embodiment in that (1) the effective refractive index gradually decreases along the coupling length; or that (2) the “thickness of the third portion is larger than or equal to 200 nm and less than or equal to 500 nm.”  The Examiner generally agrees that Kuo is silent to the exact measurements of thickness of these (third) features, although an argument can be made that such thickness is certainly to be likely as in the “hundreds of nm” range.  
First, the Examiner notes that even though Fig. 5 does not expressly teach that the effective refractive index decreases gradually along the length thereof, one having ordinary skill in the art at the time of the effective filing date would have recognized, in view of other embodiments such as Fig. 8, that such a realization would be desired and recognized as an obvious modification / combination of two different embodiments.  For example, the features of Fig. 8 to gradually decrease the effective refractive index along the length is realized by changing the thickness and/or width dimensions of the gratings themselves.  Therefore, because the embodiments of Kuo ‘956 are non-limiting examples of the optical coupling apparatus, it would have been obvious that decreasing the effective refractive index of the embodiment of Fig. 5 would have been easily arrived at without undue burden or experimentation of design, to arrive at predictable results such as those shown in Fig. 8, to improve out-coupling.  Vice versa, the features of Fig. 5 could easily be realized into Fig. 8 (as the base embodiment), in which effective refractive index is decreasing along the length but Fig. 5 is recognized to have the 3rd grating feature directly connecting to a 1st grating feature of another (next) grating.  See KSR v. Teleflex, 127 S.Ct. 1727 (2007).  For these reasons, the 1st missing feature of independent claim 1 is found obvious over Kuo ‘956, standing alone in this reference.
Second, although there is no exact disclosure of a thickness range for the 3rd grating portion to be larger than or equal to 200 nm and less than or equal to 500 nm, this claimed feature cannot serve to create a patentable distinction over the prior art of Kuo ‘956 and in view of US Patent case law and POSITA common skill.  First, the Examiner agrees that the 3rd grating feature thickness is not exactly disclosed by Kuo ‘956.  However, one having ordinary skill in the art at the time of the effective filing date would recognize that, generally, the grating portion thicknesses would likely be in the hundreds of nanometer range(s).  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  Further of note is that the range of 200 nm to 500 nm is a large range, with a spread of 150% increase from the lowest amount (200 nm is the base amount, with a range of 300 nm spread (1.5 times the low end) to the upper range of 500 nm).  This is a large range of values, which strengthens the obviousness rationale found herein.  Further, it would have been obvious to one having ordinary skill to recognize a large range such as 200 nm to 500 nm because it has been held that where the general conditions (such as 270 nm for the 2nd grating feature) of a claim are disclosed in the Kuo ‘956 prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  For these reasons and the cited case law, independent claim 1 would have been obvious using these teachings and in view of the obviousness requirements found in KSR.  As semiconductor processes continually go to lower nanometer ranges (from 7 nm to 5 nm to 3 nm, e.g.) it is likely that using smaller thickness would have been recognized by one having ordinary skill at the effective filing date, without undue experimentation and routine / common skill.

Regarding dependent claims 5, 6, 8, and 9, the same logic applies from the preceding paragraph using Rose and Aller, for obvious ranges of nm thicknesses to be selected by one having ordinary skill during semiconductor manufacture.  KSR.
Regarding claim 10, the thicknesses of the combination of the embodiments of Figs. 1, 2, 5, and 8 etc., of Kuo ‘596 can have the same thicknesses of each portion (1st, 2nd, and 3rd) along the length when these embodiments are viewed as a whole for claim 1, above.  KSR.  Note Fig. 5.  
Regarding dependent claim 11, the “substrate” feature of Kuo ‘596 can also include silicon oxide on top of the supporting element, which meets the claimed structural features of silicon oxide (para [0033], “silicon oxide”), while the grating coupler comprises silicon (see [0033]).
Regarding claims 12-13, see optical fiber array and angle (para [0027], [0029], [0040], 13.3 degrees but also listed as 5-15 degrees for an example of range) for coupling from / to the grating coupler located on a substrate / chip in Kuo ‘596.
Regarding claim 14, a cladding layer 272 is located over the plurality of coupling grating features and will have an RI smaller than the Si (para [0039], “cladding”).  
Regarding claim 22, the first and second thickness portions of the coupling gratings 204A – 204F have the same thicknesses in adjacent coupling features (Fig. 8 Kuo ‘596 thicknesses (as in up/down on the page) are shown as the same).

Response to Arguments
Applicant’s arguments with respect to independent claim 1 (see RCE amendment and remarks on pages 7-10) have been considered but are moot because the new ground of rejection does not rely on the same rationale found in the final rejection as mailed on September 13, 2022.  

Applicant has fundamentally changed the scope and consideration of previously presented independent claim 1 by the amendments as filed on December 9, 2022.  Accordingly, Applicant is requested to carefully review the 35 U.S.C. 103 rejections above to Kuo ‘956 (with Case Law for missing features).  This action is NON-FINAL.

Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Conclusion
Because a timely RCE was filed on December 9, 2022, this office action is made NON-FINAL.  Claims 1, 5, 6, 8-14 and 22 are rejected herein.  

Withdrawn independent claims 15 and 19 will be considered for rejoinder (upon eventual allowance of the Group with claim 1), but each and every feature of an allowed independent claim 1 must be found within claims 15 and 19.  Claims 16-18, 20, and 23-25 depend from claims 15 or 19.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel Petkovsek whose telephone number is (571) 272-4174. The examiner can normally be reached M-F 7:30 - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DANIEL PETKOVSEK/
Primary Examiner, Art Unit 2874                                                                                                                                                                                             December 14, 2022